Title: General Orders, 23 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 23rd 1777.
Gloucester.Gravesend.Guilford.


The Commander in Chief approves the following sentences of a General Court Martial, held the 20th instant, whereof Col. Stevens was president; and orders them to be put in execution forthwith—Viz:
Thomas White, alias Jones, of Col. Hartley’s battalion, charged with “Desertion”—the prisoner pleaded guilty, and was sentenced to receive 50 lashes, on his bare back.
Alexander Gray of the 5th Pennsylva: Regt charged with “Desertion”—found guilty, and sentenced to receive 50 lashes, on his bare back.
Levi Bloxom, of the 9th Virginia regt charged with “Insolence to, and threatning to shoot Ensign Robbins of the same regiment”—found guilty and sentenced to receive 39 lashes on his bare back.
James McCarl, of the 5th Pennsylvania regiment charged with “Insulting and charging his bayonet on the officer of the ferry guard at Trenton, and presenting his piece at Lieut: Smith of the 5th Pennsylvania regt in the face of the whole regiment”—found guilty of “presenting his piece at Lieut: Smith, in the face of the whole regiment”—and sentenced to receive one hundred lashes on his bare back.
William McCarl of the 5th Pennsylvania regiment charged with “Insulting and charging his bayonet on the officer of the ferry guard at Trenton”—No evidence appearing to support the charge against the prisoner—The Court ordered him to be discharged from confinement for the present.
The following letter received from Col. Spotswood.




Sir.
Middle-Brook, June 23rd 1777.

Although the Court Martial acquitted Major Peers with honor; yet I think something remains to be done on my side, for the injury done that gentleman; You’ll therefore oblige me by putting the inclosed concessions in the next general orders. Your obt servt

Alexr Spotswood Col.

Col. Spotswood being convinced that he was wrong, in putting Major Peers under an arrest, is extremely sorry for it.
To Col. Pickering Adjutant General.



After Orders.
The Militia of the State of New-Jersey, who assembled upon the late alarm by signals, are dismissed; with the cordial thanks of the Commander in Chief for the readiness with which they turned out, and the spirit and bravery they have shewn in harrassing the enemy; and preventing their incursions: Such manly exertions in the Militia must prove highly discouraging to the enemy; and while the same spirit remains, no danger is to be apprehended from their future attempts.
The rain having prevented the execution of a part of the after orders of yesterday, every brigade and corps of the army is to parade to morrow morning at 4 o’Clock, if it should not rain; those after orders in other respects to be punctually complied with.
